United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1735
                                   ___________

Sharron Rose Crews,                  *
                                     *
            Appellant,               *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Jo Anne B. Barnhart, Commissioner,   * Eastern District of Arkansas.
Social Security Administration,      *
                                     *       [UNPUBLISHED]
            Appellee.                *
                                ___________

                             Submitted: May 30, 2006
                                Filed: June 5, 2006
                                 ___________

Before RILEY, MAGILL, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       Sharron Crews appeals the district court’s1 order affirming the Social Security
Commissioner’s decision to deny her application for supplemental security income at
step two of the sequential evaluation process. Following careful review, we conclude
substantial evidence in the record as a whole supports the administrative law judge’s
(ALJ’s) conclusion, based in part on credibility findings, that Crews did not suffer


      1
       The Honorable John F. Forster, Jr., United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
from a severe physical or mental impairment or combination of impairments within
the meaning of the Social Security Act. See Goff v. Barnhart, 421 F.3d 785, 792 (8th
Cir. 2005) (this court will not disturb decision of ALJ who considers, but for good
cause expressly discredits, claimant’s subjective complaints); Dixon v. Barnhart, 353
F.3d 602, 604 (8th Cir. 2003) (substantial evidence is evidence that reasonable person
would find adequate to support decision); Nguyen v. Chater, 75 F.3d 429, 430-31 (8th
Cir. 1996) (sequential evaluation process may be terminated at step two only when
impairment or combination of impairments would have no more than minimal effect
on claimant’s ability to work; claimant bears burden of establishing she has severe
impairment that significantly limits her physical or mental ability to do basic work
activities).

      Accordingly, the judgment of the district court is affirmed. See 8th Cir. R. 47B.
                      ______________________________




                                         -2-